EXHIBIT 10.4
PLATINUM UNDERWRITERS HOLDINGS, LTD.
AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE PLAN
          The Board of Directors of Platinum Underwriters Holdings, Ltd. (the
“Company”) has determined that it is in the best interests of the Company and
its shareholders to amend and restate the Platinum Underwriters Holdings, Ltd.
Change in Control Severance Plan (as so amended and restated, the “Plan”), which
provides severance benefits to certain of the employees of the Company and its
Subsidiaries in the event of a termination of employment following a Change in
Control. The purpose of the Plan is to secure the continued services, dedication
and objectivity of such employees of the Company and its Subsidiaries in the
event of any possibility or occurrence of a Change in Control without concern as
to whether such employees might be hindered or distracted by personal
uncertainties and risks created by any such possible or actual Change in
Control.
          1. DEFINITIONS. The following definitions shall apply for purposes of
the Plan:
     (a) “Annual Bonus” means a Participant’s target annual bonus for the year
in which the Date of Termination occurs.
     (b) “Base Salary” means the highest annual rate of salary or wages
(excluding all bonus and incentive compensation) payable by the Company and its
Subsidiaries to a Participant during the 12-month period immediately prior to
such Participant’s Date of Termination.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Cause” means: (A) the willful and continued failure of a Participant
to perform substantially his or her duties with the Company (other than any such
failure resulting from his or her incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to such
Participant by the Board which specifically identifies the manner in which the
Board believes that he or she has not substantially performed such duties,
(B) the willful engaging by a Participant in illegal conduct or gross misconduct
which is demonstrably and materially injurious to the Company or its affiliates,
or (C) a Participant’s conviction of, or plea of guilty or nolo contendere to, a
felony or other crime involving moral turpitude. For purposes of this paragraph,
no act or failure to act by a Participant shall be considered “willful” unless
done or omitted to be done by such Participant in bad faith and without
reasonable belief that such Participant’s action or omission was in the best
interests of the Company or its affiliates. Cause shall not exist unless and
until the Company has delivered to a Participant a copy of a resolution duly
adopted by three-quarters (3/4) of the entire Board (excluding such Participant
if he or she is a Board member) at a meeting of the Board called and held for
such purpose (after reasonable notice to such Participant and an opportunity for
such Participant, together with counsel, to be heard before the Board), finding
that in the good faith opinion of the Board an event set forth in clauses (A),
(B) or (C) has occurred and specifying the particulars thereof in detail.

 



--------------------------------------------------------------------------------



 



     (e) “Change in Control” shall have the meaning ascribed to such term in the
Company’s 2006 Share Incentive Plan.
     (f) “Code” means the Internal Revenue Code of 1986, as amended.
     (g) “Committee” means the Compensation Committee of the Board.
     (h) “Date of Termination” means the date on which a Participant’s
employment with such Participant’s Employer terminates by reason of a Qualifying
Termination.
     (i) “Effective Date” means the date set forth in Section 15(b) of this Plan
as the effective date of this Plan.
     (j) “Employer” means the Company or any Subsidiary that employs a
Participant.
     (k) “409A Change in Control” means a Change in Control that is also a
change in ownership or effective control of the Company (or a change in the
ownership of a substantial portion of the Company’s assets) within the meaning
of Treas. Reg. §1.409A-3(i)(5).
     (l) “Good Reason” means the occurrence of any of the following events
within the two-year period following a Change in Control without a Participant’s
express written consent:

  (A)   the Company reduces such Participant’s Base Salary or the target for a
Participant’s annual bonus;     (B)   the Company reduces the scope of such
Participant’s duties, responsibilities or authority (including reporting
responsibilities);     (C)   any requirement of the Company that such
Participant be principally based in any location other than the location in
which such Participant was principally based immediately prior to the Change in
Control; or     (D)   a breach by the Company of any of the material provisions
of any employment agreement between such Participant and the Company.

     In the event that a Participant voluntarily consents to any reduction or
change described above in lieu of exercising his or her right to resign for Good
Reason and delivers such consent to the Company in writing, then such reduction
or change shall not constitute “Good Reason” hereunder, but such Participant
shall have the right to resign for Good Reason under this Plan as a result of
any subsequent reduction or change described above.
     In no event will a Participant have the right to terminate his or her
employment for Good Reason unless (i) such Participant provides written notice
to the Company

- 2 -



--------------------------------------------------------------------------------



 



within ninety (90) days after the initial occurrence of the event or condition
that gives such Participant the right to terminate his or her employment for
Good Reason and (ii) the Company has not cured such Participant’s right to
terminate his or her employment for Good Reason within thirty (30) days of the
receipt of such written notice by the Company. In no event will a Participant
have the right to terminate his or her employment for Good Reason more than two
years after the initial occurrence of the event or condition that gives such
Participant the right to terminate his or her employment for Good Reason. A
Participant’s right to terminate his or her employment for Good Reason shall not
be affected by such Participant’s incapacities due to mental or physical illness
and such Participant’s continued employment shall not constitute consent to, or
a waiver of rights with respect to, any event or condition constituting Good
Reason.
     Notwithstanding the foregoing, in the event that a Participant is a party
to an employment agreement with the Company that defines Good Reason, such
definition will apply to such Participant for purposes of this Plan rather than
the definition set forth above.
     (m) “Participant” means each of those employees of the Company or its
Subsidiaries listed on the Severance Benefit Schedule.
     (n) “Plan” means this Platinum Underwriters Holdings, Ltd. Amended and
Restated Change in Control Severance Plan.
     (o) “Qualifying Termination” means (i) a termination of a Participant’s
employment by the Employer other than for Cause during the two-year period
following a Change in Control or (ii) a termination of a Participant’s
employment by such Participant for Good Reason during the two-year period
following a Change in Control. Termination of a Participant’s employment on
account of such Participant’s death or on account of such Participant’s
disability, as defined under the Employer’s long-term disability plan, shall not
be treated as a Qualifying Termination.
     (p) “Separation from Service” shall have the meaning ascribed to such term
in Section 409A of the Code.
     (q) “Severance Benefit” means the benefit payable in accordance with
Section 3(b) of this Plan.
     (r) “Severance Benefit Schedule” means the schedule of Participants and
their assigned Tiers, as determined from time to time in accordance with this
Plan.
     (s) “Severance Multiple” means the multiple assigned to one of three Tiers
in which a Participant is placed pursuant to the authority granted in Section
2(b) of this Plan, which multiple shall be used to determine such Participant’s
Severance Benefit, as follows:

              Tier       Severance Multiple Tier 1         200%              
Tier 2         100%               Tier 3         50%

- 3 -



--------------------------------------------------------------------------------



 



     (t) “Specified Employee” shall have the meaning ascribed to such term in
Section 409A of the Code.
     (u) “Subsidiary” means any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% of the assets or liquidation or dissolution.
     2. ELIGIBILITY; AUTHORITY.
     (a) Eligibility. Each Participant shall be eligible to participate in this
Plan. Notwithstanding the foregoing, if a Participant ceases to be an employee
of the Company or any Subsidiary prior to a Change in Control, such Participant
shall have no further rights under this Plan; provided, however, that if
(i) such Participant’s employment is terminated prior to a 409A Change in
Control for any reason that would have constituted a Qualifying Termination if
it had occurred following such 409A Change in Control; (ii) such Participant
reasonably demonstrates that such termination (or Good Reason event) was at the
request of a third party who had indicated an intention or taken steps
reasonably calculated to effect such 409A Change in Control; and (iii) such 409A
Change in Control involving such third party (or a party competing with such
third party to effectuate a 409A Change in Control) does occur, then for
purposes of this Plan, the date immediately prior to the date of such
termination of employment or event constituting Good Reason shall be treated as
a Change in Control. A Participant described in the immediately preceding
sentence shall be referred to as a “Pre-Transaction Participant” for purposes of
this Plan.
     (b) Authority. The Committee shall have the authority to place a
Participant in any Tier or to transfer a Participant from one Tier to another
Tier at any time. The Chief Executive Officer of the Company shall have the
authority to place a Participant in Tier 2 or Tier 3 or to transfer a
Participant among Tier 2 and Tier 3 at any time. All such determinations shall
be made in writing and dated, and shall be set forth on the Severance Benefits
Schedule. Notwithstanding the foregoing, any reduction in Severance Benefits,
whether by moving a Participant from one Tier to another or otherwise, made
during the one-year period prior to the execution of a definitive agreement that
can be expected to result in a Change in Control shall be deemed null and void
upon the execution of such agreement.
          3. PAYMENTS UPON TERMINATION OF EMPLOYMENT.
          If, during the two-year period following a Change in Control, the
employment of a Participant shall terminate by reason of a Qualifying
Termination, then the Company shall provide to such Participant the following
benefits:

- 4 -



--------------------------------------------------------------------------------



 



     (a) Accrued Compensation. Within thirty (30) days following such
Participant’s Date of Termination, the Company shall pay to such Participant a
lump-sum cash amount equal to the sum of (A) such Participant’s Base Salary
(without regard to any reduction constituting Good Reason) through the Date of
Termination and any bonus awards that have been awarded, but are not yet
payable, (B) any accrued vacation or sick pay, and (C) any other accrued
compensation in each case to the extent not theretofore paid.
     (b) Severance Benefit. The Company shall pay to such Participant a lump-sum
cash payment equal to the product of such Participant’s Severance Multiple as
set forth on the Severance Benefit Schedule in effect on the date of the Change
in Control (subject to the last sentence of Section 2(b) hereof) multiplied by
the sum of such Participant’s Base Salary and Annual Bonus.
     (c) Welfare Benefits. Commencing on the Date of Termination and continuing
for a period of time equal to one year multiplied by such Participant’s
Severance Multiple, the Company shall continue to keep in full force and effect
(or otherwise provide) all policies of medical, dental, accident, disability and
life insurance with respect to such Participant and his or her dependents with
the same level of coverage, upon the same terms and otherwise to the same extent
as such policies shall have been in effect for such Participant immediately
prior to the Date of Termination (or, if more favorable to such Participant,
immediately prior to the Change in Control), and the Company and such
Participant shall share the costs of the continuation of such insurance coverage
in the same proportion as such costs were shared immediately prior to the Date
of Termination. If such Participant cannot continue to participate in the
policies of the Company (or such Participant’s Employer) providing such
benefits, the Company shall otherwise provide such benefits outside of the
policies on the same after-tax basis as if participation had continued.
Notwithstanding the foregoing, if such Participant becomes reemployed with
another employer and is eligible to receive any of the welfare benefits
described in this Section 3(c) from such employer, such Participant shall cease
receiving such benefit under this Plan.
     (d) Equity Incentives. Notwithstanding anything to the contrary in any
plan, award or agreement, immediately upon the Date of Termination, all share
options, restricted shares or other equity incentives held by such Participant
with respect to the Company’s common shares (other than share units awarded
under the Company’s Amended and Restated Executive Incentive Plan) that have not
previously become vested shall become vested and exercisable. In addition, all
share options held by such Participant on the Date of Termination will not
expire until one year following the Date of Termination (or the expiration of
the full original term of the option, if earlier). Share units awarded under the
Company’s Amended and Restated Executive Incentive Plan shall vest and be
payable in accordance with their terms.
     (e) Relocation. Upon submission of supporting documentation, the Company
shall pay such Participant’s reasonable relocation expenses to return to his or
her home country, including moving expenses, real estate fees and commissions
and related

- 5 -



--------------------------------------------------------------------------------



 



expenses. Payment of such expenses will be made within thirty (30) days after
submission.
     (f) 409A Compliance. Unless otherwise specifically provided in this
Section 3, all payments made under this Section 3 that are deemed to be
“deferred compensation” (within the meaning of Section 409A of the Code) will be
paid on the date that is thirty (30) days immediately following the date that
the Participant experiences a Separation from Service with the Company, provided
that if the Participant is terminated in connection with an exit incentive or
other employment termination program offered to a group or class of employees
(within the meaning of the Age Discrimination in Employment Act of 1967, as
amended), such payments will be made on the date the is sixty (60) days
immediately following the date the Participant experiences a Separation from
Service. Notwithstanding the foregoing, unless otherwise specifically provided
in this Section 3, in the event the Participant is a Specified Employee (as
determined by the Company) at the time of such Separation from Service, payments
made under this Section 3 that are deemed to be deferred compensation will be
paid on the first business day following the date that is six months following
the date of such Separation from Service (or upon the Participant’s death, if
earlier). In addition, in the event of a Change in Control, for each
Participant, an amount equal to the greater of (i) the Severance Payment
(determined as if a Participant’s employment was terminated without Cause on the
date of the Change in Control) or (ii) the amount of severance due under any
employment agreement between such Participant and the Company at the time of the
Change in Control (determined as if a Participant’s employment was terminated
without “cause” (as defined under the employment agreement) on the date of the
Change in Control) will be contributed to an irrevocable rabbi trust, governed
by a rabbi trust agreement (which shall be a grantor trust within the meaning of
Sections 671-678 of the Code) for benefit of the Participants (the “Rabbi
Trust”). The Rabbi Trust shall have an independent trustee (such trustee to have
a fiduciary duty to carry out the terms and conditions of the Rabbi Trust) as
selected by the Company, and shall have restrictions as to the Company’s ability
to amend the Rabbi Trust or to cancel benefits provided thereunder. If following
the establishment and funding of the Rabbi Trust a Participant has a Qualifying
Termination, then the Severance Payment due upon such termination of employment
hereunder (or the amount of severance due under the Participant’s employment
agreement, if greater) will be paid from the Rabbi Trust in accordance with the
provisions of this Section 3. In the event that the Rabbi Trust does not have
sufficient funds to pay any portion of the Severance Payment (or the amount of
severance due under the Participant’s employment agreement, if applicable), such
portion will be paid by the Company in accordance with the provisions of this
Section 3. Payment and vesting of any amount under this Section 3 will be
conditioned upon compliance with Section 11 of this Plan.
     (g) Pre-Transaction Participant. Notwithstanding anything in this Section 3
to the contrary, (i) for purposes of Section 3(a) hereof, the actual date of the
Pre-Transaction Participant’s termination of employment will be treated as the
Date of Termination, (ii) severance amounts payable to a Pre-Transaction
Participant pursuant to Section 3(b) hereof shall be paid within thirty
(30) days of the 409A Change in Control, (iii) for purposes of Sections 3(c) and
3(d) hereof, the date of the 409A Change in Control for a

- 6 -



--------------------------------------------------------------------------------



 



Pre-Transaction Participant shall be his or her Date of Termination, and (iv) or
purposes of Section 3(e) hereof, any expenses incurred by a Pre-Transaction
Participant prior to the 409A Change in Control will be paid within thirty
(30) days of the 409A Change in Control (subject to the limitations set forth in
Section 14(b) hereof).
          4. EXCISE TAX INDEMNITY.
          (a) Anything in this Plan to the contrary notwithstanding, in the
event it shall be determined that any payment, award, benefit or distribution
(or any acceleration of any payment, award, benefit or distribution) by the
Company (or any of its affiliated entities) or any entity which effectuates a
Change in Control (or any of its affiliated entities) to or for the benefit of a
Participant (whether pursuant to the terms of this Plan or otherwise, but
determined without regard to any additional payments required under this
Section 4) (the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by such
Participant with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Company shall pay to such Participant an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by such
Participant of all taxes (including any Excise Tax) imposed upon the Gross-Up
Payment, such Participant retains an amount of the Gross-Up Payment equal to the
sum of (x) the Excise Tax imposed upon the Payments and (y) the product of any
deductions disallowed because of the inclusion of the Gross-Up Payment in such
Participant’s adjusted gross income and the highest applicable marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made. For purposes of determining the amount of the Gross-Up Payment, such
Participant shall be deemed to (i) pay federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made, (ii) pay applicable state and local income taxes
at the highest marginal rate of taxation for the calendar year in which the
Gross-Up Payment is to be made, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes and
(iii) have otherwise allowable deductions for federal income tax purposes at
least equal to those which could be disallowed because of the inclusion of the
Gross-Up Payment in such Participant’s adjusted gross income. Notwithstanding
the foregoing provisions of this Section 4, if it shall be determined that such
Participant is entitled to a Gross-Up Payment, but that the Payments would not
be subject to the Excise Tax if the Payments were reduced by an amount that is
less than 10% of the portion of the Payments that would be treated as “parachute
payments” under Section 280G of the Code, then the amounts payable to such
Participant under this Plan shall be reduced (but not below zero) to the maximum
amount that could be paid to Participant without giving rise to the Excise Tax
(the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to such
Participant. The reduction of the amounts payable hereunder, if applicable,
shall be made by reducing first the payments under Section 3(b), unless an
alternative method of reduction is elected by such Participant. For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Plan (and no other Payments) shall be reduced. If the reduction of the amounts
payable hereunder would not result in a reduction of the Payments to the Safe
Harbor Cap, no amounts payable under this Plan shall be reduced pursuant to this
provision.
          (b) All determinations required to be made under this Section 4,
including whether and when a Gross-Up Payment is required, the amount of such
Gross-Up Payment, the

- 7 -



--------------------------------------------------------------------------------



 



reduction of the Payments to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and such Participant within fifteen
(15) business days of the receipt of notice from the Company or such Participant
that there has been a Payment, or such earlier time as is requested by the
Company (collectively, the “Determination”). In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, such Participant may appoint another nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company and the Company shall enter into any agreement requested by the
Accounting Firm in connection with the performance of the services hereunder.
The Gross-Up Payment with respect to any Payments shall be made no later than
thirty (30) days following such Payment. If the Accounting Firm determines that
no Excise Tax is payable by such Participant, it shall furnish such Participant
with a written opinion to such effect, and to the effect that failure to report
the Excise Tax, if any, on such Participant’s applicable federal income tax
return will not result in the imposition of a negligence or similar penalty. In
the event the Accounting Firm determines that the Payments shall be reduced to
the Safe Harbor Cap, it shall furnish such Participant with a written opinion to
such effect. The Determination by the Accounting Firm shall be binding upon the
Company and such Participant. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the Determination, it is possible
that Gross-Up Payments which will not have been made by the Company should have
been made (“Underpayment”) or Gross-Up Payments which are made by the Company
should not have been made (“Overpayment”), consistent with the calculations
required to be made hereunder. In the event that such Participant thereafter is
required to make payment of any Excise Tax or additional Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of such Participant. In the event the amount of the Gross-Up
Payment exceeds the amount necessary to reimburse such Participant for
Participant’s Excise Tax, the Accounting Firm shall determine the amount of the
Overpayment that has been made and any such Overpayment (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code) shall be promptly
paid by such Participant (to the extent he has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company. Such Participant shall cooperate, to the extent such
Participant’s expenses are reimbursed by the Company, with any reasonable
requests by the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax.
          5. WITHHOLDING TAXES.
     The Company may withhold from all payments due to a Participant (or such
Participant’s beneficiary or estate) hereunder all taxes which, by applicable
federal, state, local or other law, the Company or any Employer is required to
withhold therefrom.

- 8 -



--------------------------------------------------------------------------------



 



          6. NO MITIGATION OR OFFSET.
     The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against a Participant or others, except as
set forth in Section 15(d) hereof. In no event shall a Participant be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to such Participant under any of the provisions of this
Agreement, and, except as set forth in Section 3(c) hereof, such amounts shall
not be reduced whether or not such Participant obtains other employment.
          7. REIMBURSEMENT OF EXPENSES; ARBITRATION.
     The Company agrees to pay as incurred all legal fees and expenses which a
Participant may reasonably incur as a result of any contest pursued or defended
against in good faith by such Participant regarding this Plan plus, in each
case, interest on any delayed payment at the applicable Federal rate provided
for in Section 7872(f)(2)(A) of the Code. Any dispute or controversy arising
under or in connection with this Plan shall be settled exclusively by
arbitration in the city nearest to the place of residence of such Participant in
which a United States District Court is situated by three arbitrators in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrators’ award in any court having
jurisdiction; provided, however, that such Participant shall be entitled to seek
specific performance of such Participant’s right to be paid under this Plan
during the pendency of any dispute or controversy arising under or in connection
with this Plan. The Company shall bear all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section, unless the
arbitrators determine that such Participant’s position was frivolous or
otherwise taken in bad faith, in which case the arbitrators may determine that
such Participant shall bear his or her own legal fees.
          8. TERMINATION OR AMENDMENT OF PLAN.
     This Plan shall be in effect as of the Effective Date. The Company shall
have the right prior to a Change in Control, in its sole discretion pursuant to
action by the Board, to approve the termination or amendment of this Plan;
provided, however, that no such action which would adversely affect the rights
or potential rights of Participants shall be effective if taken or approved by
the Board during the twelve (12) month period prior to a Change in Control; and
provided, further, that in no event shall this Plan be terminated or amended
following a Change in Control in any manner which would adversely affect the
rights or potential rights of Participants under this Plan with respect to such
Change in Control. Notwithstanding the foregoing, subject to Section 2(b)
hereof, adjustments or changes to the Severance Benefit Schedule prior to
execution of a definitive agreement that can be expected to result in a Change
in Control shall not be deemed to be an amendment or termination of the Plan.
          9. SUCCESSORS.
          (a) This Plan shall not be terminated by any merger, combination,
consolidation, share exchange or similar event involving the Company whereby the
Company is

- 9 -



--------------------------------------------------------------------------------



 



or is not the surviving or resulting entity. In the event of any merger,
consolidation, share exchange or similar event, the provisions of this Plan
shall be binding upon the surviving or resulting corporation or the person or
entity to which such assets are transferred.
          (b) This Plan shall inure to the benefit of and be enforceable by a
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If a Participant shall
die while any amounts are payable to such Participant hereunder (including any
payments which may be owed under Section 4), all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to such
person or persons appointed in writing by such Participant to receive such
amounts or, if no person is so appointed, to such Participant’s estate.
          10. NON-SOLICITATION; NON-DISCLOSURE; NON-DISPARAGEMENT.
     The following conditions apply to the receipt by a Participant of the
payments and benefits provided for under this Plan:
          (a) At all times during such Participant’s employment and for a period
of time immediately following the Date of Termination equal to one year
multiplied by such Participant’s Severance Multiple, such Participant shall not,
without the prior written consent of the Committee (or its delegate), solicit or
take any action to cause the solicitation of any person who as of that date was
a client, customer, policyholder, vendor, consultant or agent of the Company to
discontinue business, in whole or in part, with the Company.
          (b) At all times during such Participant’s employment and for a period
of time immediately following the Date of Termination equal to one year
multiplied by such Participant’s Severance Multiple, such Participant shall not,
without the prior written consent of the Committee (or its delegate), employ or
seek to employ any person employed at that time by the Company or any of its
Subsidiaries, or otherwise encourage or entice such person or entity to leave
such employment.
          (c) Such Participant shall keep secret and retain in the strictest
confidence all confidential matters which relate to the Company, its
Subsidiaries and affiliates, including, without limitation, customer lists,
client lists, trade secrets, pricing policies and other business affairs of the
Company, its Subsidiaries and affiliates learned by him or her from the Company
or any such Subsidiary or affiliate or otherwise, and not to disclose any such
confidential matter to anyone outside the Company or any of its Subsidiaries or
affiliates, whether during or after such Participant’s period of service with
the Company, except (i) as such disclosure may be required or appropriate in
connection with such Participant’s work as an employee of the Company or any of
its Subsidiaries or (ii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company, its Subsidiaries and affiliates or by any administrative or legislative
body (including a committee thereof) with apparent jurisdiction to order such
Participant to divulge, disclose or make accessible such information. Such
Participant must give the Company advance written notice of any disclosure
pursuant to clause (ii) of the preceding sentence and to cooperate with any
efforts by the Company to limit the extent of such disclosure. Upon request by
the Company, such

- 10 -



--------------------------------------------------------------------------------



 



Participant will deliver promptly to the Company upon termination of such
Participant’s services for the Company, or at any time thereafter as the Company
may request, all Company, Subsidiary or affiliate memoranda, notes, records,
reports, manuals, drawings, designs, computer files in any media and other
documents (and all copies thereof) relating to the Company’s or any Subsidiary’s
or affiliate’s business and all property of the Company or any subsidiary or
affiliate associated therewith, which such Participant may then possess or have
under such Participant’s direct control, other than personal notes, diaries,
rolodexes and correspondence.
          (d) Such Participant shall not express any opinions or views or
knowingly take any other actions that will materially and adversely affect the
business reputation or goodwill of the Company or its affiliates, directors,
officers or employees.
          11. WAIVER, RELEASE AND AGREEMENT.
          The receipt of severance payments and benefits provided to a
Participant under Section 3 hereof shall be conditioned upon the execution and
non-revocation by such Participant of a full and complete waiver and release of
any and all claims against the Company, its affiliates and their officers and
directors, and agreement to comply with the covenants set forth in Section 10
hereof, substantially in the form attached hereto as Exhibit A.
          12. GOVERNING LAW; VALIDITY.
     The interpretation, construction and performance of this Plan shall be
governed by and construed and enforced in accordance with the laws of the State
of New York without regard to the principles of conflicts of laws thereof. The
invalidity or unenforceability of any provision of this Plan shall not affect
the validity or enforceability of any other provision of this Plan, which other
provisions shall remain in full force and effect.
          13. ADMINISTRATION.
     This Plan shall be administered by the Committee. The Committee shall
provide written notice to any Participant whose claim for Severance Benefits has
been denied, setting forth specific reasons for such denial, written in a manner
calculated to be understood by such Participant, and affording such Participant
a full and fair review of the decision denying the claim.
          14. SECTION 409A.
          (a) To the extent applicable, it is intended that the provisions of
this Plan shall comply with the provisions of Section 409A of the Code. This
Plan shall be construed and applied in a manner consistent with this intent.
          (b) All reimbursements and in-kind benefits provided under this Plan
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement shall be for expenses incurred during a Participant’s lifetime (or
during a shorter period of time specified in the Plan), (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred (or

- 11 -



--------------------------------------------------------------------------------



 



such earlier date if specified in the Plan), and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
          15. MISCELLANEOUS.
          (a) Except as provided in Section 3(f) hereof, (i) neither the Company
nor any Employer shall be required to fund or otherwise segregate assets to be
used for the payment of any benefits under this Plan, and (ii) the Company shall
make such payments only out of its general corporate funds, and therefore its
obligation to make such payments shall be subject to any claims of its other
creditors having priority as to its assets.
          (b) The “Effective Date” of the amendment and restatement of this Plan
is July 24, 2008.
          (c) This Plan does not constitute a contract of employment or impose
on the Company or a Participant’s Employer any obligation to retain a
Participant as an employee, to change the status of a Participant’s employment,
or to change the policies of the Company or its Subsidiaries regarding
termination of employment.
          (d) Any amounts payable to a Participant pursuant to any other plan or
agreement with, the Company or other Employer on account of such Participant’s
termination of employment, including without limitation, any employment
agreement between the Participant and the Company, shall be offset against any
payments made to such Participant pursuant to this Plan to the extent necessary
to avoid the duplication of benefits.

- 12 -



--------------------------------------------------------------------------------



 



EXHIBIT A
FULL AND COMPLETE WAIVER, RELEASE
AND AGREEMENT
(this “Release”)
          In consideration of the severance payments and benefits (the
“Benefits”) to be provided to me pursuant to the Amended and Restated Change in
Control Severance Plan of Platinum Underwriters Holdings, Ltd. (the “Severance
Plan”), I hereby warrant and represent and agree to comply with the following:
     (a) At all times during my employment with the Companies and for a period
of time equal to one year multiplied by my Severance Multiple (as defined in the
Severance Plan) immediately following termination for any reason, I did not and
shall not, without the prior written consent of the Compensation Committee of
the Board of Directors of Platinum Underwriters Holdings, Ltd. (the
“Committee”), (i) solicit or take any action to cause the solicitation of any
person who as of that date was a client, customer, policyholder, vendor,
consultant or agent of the Companies to discontinue business, in whole or in
part, with the Companies, or (ii) employ or seek to employ any person employed
at that time by the Companies or otherwise encourage or entice such person or
entity to leave such employment.
     (b) I shall keep secret and retain in the strictest confidence all
confidential matters which relate to the Companies, including, without
limitation, customer lists, client lists, trade secrets, pricing policies and
other business affairs of the Companies learned by me from the Companies or
otherwise, and I shall not disclose any such confidential matter to anyone
outside the Companies, whether during or after my period of service with the
Companies, except (i) as such disclosure may be required or appropriate in
connection with my work as an employee of the Companies or (ii) when required to
do so by a court of law, by any governmental agency having supervisory authority
over the business of the Companies or by any administrative or legislative body
(including a committee thereof) with apparent jurisdiction to order me to
divulge, disclose or make accessible such information. I shall give Platinum
Underwriters Holdings, Ltd. advance written notice of any disclosure pursuant to
clause (ii) of the preceding sentence and to cooperate with any efforts by the
Companies to limit the extent of such disclosure. Upon request by the Companies,
I shall deliver promptly to Platinum Underwriters Holdings, Ltd. upon
termination of my employment with the Companies, or at any time thereafter as
the Companies may request, all memoranda, notes, records, reports, manuals,
drawings, designs, computer files in any media and other documents (and all
copies thereof) relating to the Companies’ business and all property of the
Companies, which I possess or which are under my direct control, other than
personal notes, diaries, rolodexes and correspondence.

 



--------------------------------------------------------------------------------



 



     (c) I shall not express any opinions or views or knowingly take any other
actions that will materially and adversely affect the business reputation or
goodwill of the Companies or their affiliates, directors, officers and
employees.
          I,                     , in consideration of the Benefits for myself
and my heirs, executors, administrators and assigns, do hereby knowingly and
voluntarily release and forever discharge Platinum Underwriters Holdings, Ltd.,
and its subsidiaries, affiliates predecessors, successors, agents and
representatives (collectively, the “Companies”) and their respective current and
former directors, officers and employees from, and covenant not to sue or
proceed against any of the foregoing on the basis of, any and all claims,
actions and causes of action upon or by reason of any matter arising out of my
employment by the Companies and the cessation of said employment, and including,
but not limited to, any alleged violation of those federal, state and local laws
prohibiting employment discrimination based on age, sex, race, color, national
origin, religion, disability, veteran or marital status, sexual orientation, or
any other protected trait or characteristic, or retaliation for engaging in any
protected activity, including, without limitation, the Age Discrimination in
Employment Act of 1967, 29 U.S.C. 621 et seq., as amended by the Older Workers
Benefit Protection Act, P.L. 101-433, the Equal Pay Act of 1963, 9 U.S.C. 206 et
seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e et
seq., the Civil Rights Act of 1866, 42 U.S.C. 1981, the Civil Rights Act of
1991, 42 U.S.C. 1981a, the Americans with Disabilities Act, 42 U.S.C. 12101 et
seq., the Rehabilitation Act of 1973, 29 U.S.C. 791 et seq., the Family and
Medical Leave Act of 1993, 28 U.S.C. 2601 and 2611 et seq., the New York State
and New York City Human Rights Laws, and equivalent provisions under Bermuda law
(including, without limitation, the Employment Act 2000 and the Human Rights Act
1981), whether KNOWN OR UNKNOWN, fixed or contingent, which I ever had, now
have, or may have, or which I, my heirs, executors, administrators or assigns
hereafter can, shall or may have, from the beginning of time through the date on
which I sign this Full and Complete Waiver, Release and Agreement (this
“Release”), including without limitation those arising out of or related to my
employment or separation from employment with the Companies (collectively the
“Released Claims”). I specifically waive the benefit of any statute or rule of
law which, if applied to this Release, would otherwise exclude from its binding
effect any claims not now known by me to exist. This Release does not purport to
waive claims arising under these laws after the date of this Release or any
claims for breach of this Release.
          I further agree, promise and covenant that, to the maximum extent
permitted by law, neither I nor any person, organization, or other entity acting
on my behalf has filed or will file any complaint, charge, claim or suit or
cause or permit to be filed, charged or claimed, any action for damages or other
relief (including injunctive, declaratory, monetary or other relief) against the
Companies or any other releasee involving any matter occurring in the past up to
the date of this Agreement, or involving or based upon any claims, demands,
causes of action, obligations, damages or liabilities which are the subject of
this Agreement. This Agreement shall not affect any rights I may have under the
Older Workers Benefit Protection Act to have a judicial determination of the
validity of this Release and does not purport to limit any right I may have to
file a charge under the ADEA or other civil rights statute or to participate in
an

- 2 -



--------------------------------------------------------------------------------



 



investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other investigative agency. This Agreement does, however, waive
and release any right to recover damages under the ADEA or other civil rights
statute.
          I hereby warrant and represent that I have made no sale, assignment,
or other transfer, or attempted sale, assignment, or other transfer, of any of
the Released Claims. I fully understand and agree that:

1.   This Release is in exchange for the Benefits, to which I would otherwise
not be entitled;   2.   I am hereby advised to consult and have had the
opportunity to consult with an attorney before signing this Release;   3.   I
have twenty-one (21) days from my receipt of this Release within which to
consider whether or not to sign it;   4.   I have seven (7) days following my
signature of this Release to revoke the Release; and   5.   This Release shall
not become effective or enforceable until the revocation period of seven
(7) days has expired.

          If I choose to revoke this Release, I must do so by notifying Platinum
Underwriters Holdings, Ltd. in writing. This written notice of revocation must
be faxed and mailed by first class mail within the seven (7) day revocation
period and addressed as follows:
Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08 Bermuda
Attention: General Counsel
Fax: 441-295-4605
With a copy to:
Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Linda E. Ransom, Esq.
Fax: 212-259-6333
          This Release is the complete understanding between me and the
Companies in respect of the subject matter of this Release and supersedes all
prior agreements relating to the same subject matter. I have not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.

- 3 -



--------------------------------------------------------------------------------



 



          In the event that any provision of this Release should be held to be
invalid or unenforceable, each and all of the other provisions of this Release
shall remain in full force and effect. If any provision of this Release is found
to be invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law. This Release is to be governed by and construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflicts of laws thereof. This Release inures to the benefit of the Companies
and their successors and assigns. I have carefully read this Release, fully
understand each of its terms and conditions, and intend to abide by this Release
in every respect. As such, I knowingly and voluntarily sign this Release.

       
 
[Name]
   

Dated:                     

- 4 -